Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on December 28, 2021 was not entered because the Amendment to the claims filed on December 28, 2021 does not comply with the requirements of 37 CFR 1.121(c).  Specifically, at least Claims 1, 8, and 15 submitted December 28, 2021 omit claim markings that are required by with 37 CFR 1.121(c)(2) and omit the text of deleted matter that is required by 37 CFR 1.121(c)(2).
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

	Regarding 37 CFR 1.121(c)(2) and at least Claims 1, 8, and 15, the listing provided on December 28, 2021 includes amended claim language constituting added and/or deleted claim language that does not indicate the changes that were proposed to have been made relative to the immediately prior version of the claims submitted June 30, 2021.  For example, in the amended submitted December 28, 2021, at least Claim 1 paragraph 4 and the penultimate paragraph, Claim 8 paragraph 4 and the penultimate paragraph, and Claim 15 paragraph 6 and the penultimate paragraph are non-compliant because they are not the same as the limitations presented in the corresponding paragraphs of Claims 1, 8, and 15 submitted June 30, 2021, but improperly omit claim markings that are required by with 37 CFR 1.121(c)(2) and omit the text of deleted matter that is required by 37 CFR 1.121(c)(2) relative to the Claims 1, 8, and 15 submitted June 30, 2021. 
not entered, and therefore any responsive amendment submitted must comply with 37 CFR 1.121 with all underlining and strike-through indicating all changes relative to the June 30, 2021 version of the claims.  The Applicant is encouraged to make a bona fide attempt to review all pending claims (including those noted above as well as any not noted above) for compliance with 37 CFR 1.121, and to make all corrections required to ensure Applicant’s response is fully compliant with 37 CFR 1.121 and including at least the corrections noted above.
Since the reply filed on December 28, 2021 appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Sincerely,
/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        1/10/2022